DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 10 and 12-15 were rejected in Office Action from 05/12/2022.
Applicant filed a response on 08/11/2022.
Claims 1-20 are currently pending in the application, of claims 3, 5-9, 11 and 16-20 are withdrawn from further consideration.
Claims 1-2, 4, 10 and 12-15 are examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103 (sustained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kahara et al. (U.S. Patent 4,810,595).
Regarding claim 1, Kahara teaches a system for capturing carbon dioxide (i.e., molten carbonate fuel cell power generation plant) (C1, L35-45; C6, L55-60) (see figure 5-6) in flue gas (i.e., waste gas) generated by a flue gas generating device (i.e., furnace of a steam reformer) (C8, L30-50) comprising:
a fuel cell assembly (i.e., stack) comprising at least one fuel cell (i.e., block) (C6, L5-24) comprising:
a cathode portion (i.e., cathode) configured to receive, as cathode inlet gas (i.e., fed gas), the flue gas generated by the flue gas generating device, and to output cathode exhaust gas (i.e., outlet gas) (C8, L42-52), and
an anode portion (i.e., anode) configured to receive an anode inlet gas (i.e., fuel gas) and to output anode exhaust gas (i.e., outlet gas) (C8, L30-39);
a fuel cell assembly voltage monitor (i.e., voltage detector) configured to measure a voltage across the fuel cell assembly (C6, L12-15); and 
	a controller (C6, L15-25).
	With regards to the limitation of the controller configured to “receive the measured voltage across the fuel cell assembly from the fuel cell assembly voltage monitor, determine an estimated carbon dioxide utilization of the fuel cell assembly based on at least the measured voltage across the fuel cell assembly, and when the determined estimated carbon dioxide utilization is above a predetermined threshold utilization, reduce a carbon dioxide utilization of the fuel cell assembly.”, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed system (see MPEP 2114(I)). It is submitted that the system of Kahara possess the requisite claimed structure (i.e., fuel cell, voltage monitor, controller) such that it would necessarily follow that the system would be expected to perform the recited functionality.  Nonetheless, Kahara teaches additional guidance evidencing that the controller configuration has substantially similar characteristics to the one claimed. 
Kahara teaches the controller signals the anode and cathode to perform specific functions (i.e., change feed, cut off feed) based on a performance and measured voltage across the fuel cell (i.e., difference between the block voltage and setting value, and other various conditions for optimal control and operation of the fuel cell) (C6, L24-48). In the art of molten carbonate fuel cells, it is known that voltage is a measure directly proportional to carbon dioxide utilization. In Kahara for instance, the voltage increases if carbon dioxide feed is increased while voltage decreases if carbon dioxide feed is cut-off (C7: L45-68) (see also figure 3 where voltage as a function of time is plotted based on carbon dioxide feed). In other words, if one reduces carbon dioxide feed the voltage is decreased due to a reduction in carbon dioxide utilization. On the other hand, if one increases carbon dioxide feed the voltage is increased due to higher carbon dioxide utilization. Kahara clearly teaches measuring voltage by the controller based on predetermined thresholds (i.e., setting values) to regulate and control the feed of carbon dioxide (C5: L58-68, C6:L24-42).  As such, it would be apparent to a skilled artisan to simply correlate the voltage measured with carbon dioxide utilization based on predetermined thresholds (i.e., settings or setting values) (C5:L58-68, C6:L24-48, C7:L45-68) and, in association with concentration or gas feed controls, reduce or increase the utilization of carbon dioxide. Based on the above, it is reasonable to conclude that the controller of Kahara can function to receive the measured voltage across the fuel cell assembly from the fuel cell assembly voltage monitor, determine an estimated carbon dioxide utilization of the fuel cell assembly based on at least the measured voltage across the fuel cell assembly, and when the determined estimated carbon dioxide utilization is above a predetermined threshold utilization, reduce a carbon dioxide utilization of the fuel cell assembly. It is noted that the above referenced sections of Kahara are directed to different embodiments however, the embodiments are pertinent to each other and can be combined. For instance, the fuel cell described in Embodiments 1-3 can be applicable for utilization in a power plant as described in Embodiment 4 (C6, L49-63).  As such, Kahara appears to meets the requirements of the claimed controller.
Regarding claim 2, kahara teaches the controller determine an expected voltage across the fuel assembly by current density (C5, L9-67). Further, Kahara teaches when the cell voltage and output of the fuel cell fall from settings, the controller keeps feed of gases in order to restore the values and keep performance of the fuel cell (C5, L58-68; C6, L1-3). It is clear that the carbon dioxide utilization is directly related to the voltage and performance of the fuel cell therefore, evidencing that the system of Kahara would necessarily compare voltage across the fuel cell to an expected voltage in order to control the feed or utilization of gases and performance which reads on the claimed limitation.  
Regarding claim 4, as indicated above Kahara teaches the system includes a voltage monitor (i.e., voltage detector) (C6, L12-15). The voltage monitor detects the voltage of each cell (i.e., block) and compares with a specific value and controller receive signal from the voltage monitor (C6, L12-14). It is clear that the voltage monitor would require a load controller in order to analyze data (i.e., compare with specific value) and send the appropriate control signal to the controller to perform a specific operation. As to the limitation of the controller configured to “determine the current density across the fuel cell based on at least the current across the fuel cell assembly as measured by the load controller.”, Kahara teaches performance improvement effects are measured based on current density (C5:L1-30) therefore, a skilled artisan would understand that for the controller to monitor cell performance, it would necessarily require to determine current density across the fuel cell.  
Regarding claim 14, Kahara teaches at least one valve configured to adjust an amount of anode inlet gas provided to the anode section of the fuel cell assembly (C10, L1-30). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kahara et al. (U.S. Patent 4,810,595) as applied to claim 1 above, and further in view of Farooque et al. (U.S. Patent Application Publication 2016/0359182 – cited in IDS).
	Regarding claim 10, Kahara teaches the system as described above in claim 1 but does not explicitly articulate the use of a flue gas blower. However, such device is commonly used for fuel gas supply in fuel cell power plants, which would be obvious to a skilled artisan to consider including in the system of Kahara. Nonetheless, additional guidance is provided below.
	Farooque, directed to a molten carbonate fuel cell system (title), teaches a system having a fuel cell where flue gas input is received by a blower (paragraph [0058]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahara to include a flue gas blower as taught by Farooque as such is known as a mechanism to provide gas supply. It would therefore be apparent that if the blower is utilized to provide flue gas input such would be configured to receive the flue gas from where it is generated (i.e., flue gas generating device). 
With regards to the limitations “when the determined estimated carbon dioxide utilization is above the predetermined threshold utilization, reduce the carbon dioxide utilization of the fuel cell assembly by at least controlling the flue gas blower to increase a flow rate of the flue gas, or the derivative thereof, provided to the cathode portion of the fuel cell assembly.”, as indicated above, Kahara teaches a correlation between carbon dioxide utilization and gas feed control (see page 3, lines 19-24 and page 4 lines 1-12 above) therefore, as skilled artisan would understand that the controller of Kahara would necessarily perform the recited configuration.

Response to Arguments
	Applicant argue that Kahara does not recite the actual language of the claim controller configure to “determine an estimated carbon dioxide utilization of the fuel cell assembly based on at least the measured voltage across the fuel cell assembly, and when the determined estimated carbon dioxide utilization is above a predetermined threshold utilization, reduce a carbon dioxide utilization of the fuel cell assembly” and is not configured to perform these functions (see Applicant Arguments/Remarks pages 10-11). 
	Examiner respectfully disagree. Although the prior does not explicitly articulate the limitations in exactly the same words, based on the analysis above (see above page 3, lines 19-24 and page 4, lines 1-18) it was concluded that Kahara suggests the controller can perform the claimed functions and can meet all the requirements of the claim. In particular, Kahara teaches measuring voltage by the controller based on predetermined thresholds (i.e., setting values) to regulate and control the feed of carbon dioxide (C5: L58-68, C6:L24-42).  It would be apparent to a skilled artisan to simply correlate the voltage measured with carbon dioxide utilization based on predetermined thresholds (i.e., settings or setting values) (C5:L58-68, C6:L24-48, C7:L45-68) and, in association with concentration or gas feed controls, reduce or increase the utilization of carbon dioxide.
	In addition to Kahara evidence suggesting the functions of the claimed controller, it appears that in the same field of endeavor, controllers are known to be configure to estimate carbon dioxide utilization based on measured voltage and adjust such utilization from predetermined thresholds. For instance, Farooque teaches carbon dioxide utilization is controlled and adjusted to maintain an overall carbon dioxide utilization while still maintaining high voltages (paragraph [0036], see figure 1). Farooque clearly suggests the estimation of carbon dioxide utilization across the fuel cell where carbon dioxide can be reduced or increased (i.e., controlled) based on a measured voltage which meets the reads on the claimed limitation. 
	Applicant further present arguments in relation to what problem and solution Kahara address and how such are different to the present application and further argue estimating carbon dioxide utilization as specified in paragraphs [0039]-[0045] is not suggested in Kahara (see Applicant Arguments/Remarks pages 11-12).
Examiner notes that such has no relevance as Kahara appears to meet the conditions for the controller to estimate carbon dioxide utilization and adjust the carbon dioxide feed based on voltage measured. As to the specifics of how estimating carbon dioxide utilization is done as described in paragraphs [0039]-[0045], it is noted that the specifics upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites “determine an estimated carbon dioxide utilization of the fuel cell assembly based on at least the measured voltage across the fuel cell assembly, and when the determined estimated carbon dioxide utilization is above a predetermined threshold utilization, reduce a carbon dioxide utilization of the fuel cell assembly” which as indicated above, Kahara suggests. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Allowable Subject Matter
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. After further consideration, it is concluded that the recited limitations in the instant claims are not taught or suggested by the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723